DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered. 
Notice of Amendment
In response to the amendment filed March 21, 2022, amended claim 1 and canceled claim 8  are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent. 7,670,282 to Mathis in view of U.S. Patent No. 7,575,548 to Takemoto et al.  
In regard to claims 1 and 14, Mathis discloses a device with an endoscope 40, wherein a shaft of the endoscope encloses a working channel 42 that opens on an outlet side of the shaft, the device comprising: an instrument 68 that is arranged so as to extend next to the shaft, wherein the device is configured such that a distal end section of the instrument containing a working section 66 of the instrument is allowed to be moved along the shaft beyond the outlet side of the shaft in order to move the working section of the instrument into a region located distally from the outlet side of the shaft to allow the working section to operate in the region, a guiding element 60 that extends through the working channel and terminates at a distal end, the guiding element configured to be shifted along a guiding direction defined by the working channel to advance the distal end of the guiding element away from a distal end opening of the working channel and retract the distal end of the guiding element towards the distal end opening  (See Figs. 10-12 and Col. 6, Lines 31-48); wherein the instrument is operably connected to the distal end of the guiding element 60 with an engagement element (see Col. 3, Lines 26-49) in order to guide the working section of the instrument, when the distal end section of the instrument is moved beyond the outlet side of the shaft into the region, wherein shifting the guiding element distally from the working channel causes the working section of the instrument to be shifted along a guiding direction (see arrow in Fig 5) away from the outlet side of the shaft into the region located distally from the outlet side of the shaft (See Figs. 9-12 and Col. 6, Lines 14-48).  Mathis discloses that the guide element (i.e. guidewire) may be an integral part of the instrument, or formed to be connected via a separable attachment (see Figs. 27a-d and Col. 3, Lines 26-49) but is silent with respect to the wherein the guiding element is configured to be disconnected from the engagement element by retracting the distal end of the guiding element (25) towards the distal end opening.  Takemoto et al. teach of an analogous endoscopic guide element which comprises a mounting mechanism 104 used to releasably connect an endoscopic tool 8/9 to a guiding element 3 (See Figs. 17-18 and Col. 11, Line 65 – Col. 13, Line 13).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the connection means of Mathis to provide an alternate coupling means between the guide element and instrument which ensures a secure connection between the two components that also enables quick and easy separation by retraction of the guiding element in a proximal direction as taught by Takemoto et al.
In regard to claim 2, Mathis discloses a device, wherein the guiding element 60 is guided in the working channel so as to be movable in a longitudinal direction (See Figs. 9-12 and Col. 6, Lines 14-48).  It is noted, Figs 5-6 also illustrate an embodiment having a needle guide 44 inserted into the working channel of the bronchoscope and is fully capable of being moved in a longitudinal direction. (See Col. 5, Lines 32-57).  
In regard to claim 3, Mathis discloses a device, wherein the guiding element 60 is movably coupled to the instrument 68, via guide wire 46, in such a manner that the instrument, when the guiding element is being moved, is also moved with the guiding element (See Figs. 9-12 and Col. 6, Lines 14-48).  
In regard to claim 5, Mathis discloses a device, wherein the working section 66 of the instrument is configured to be one or both of rotated and pivoted by the guiding element (See Figs. 10-12 and Col. 6, Lines 31-48).  It is noted, guide wire 46 may be used to bend and/or rotated needle guide 60 (see Col. 6, Lines 14-27) and thus is also capable of bending balloon 66 as desired.  
In regard to claim 6, Mathis discloses a device, wherein a guide 68 for guiding the instrument along the shaft is provided on a longitudinal side of the shaft  (See Figs. 9-12 and Col. 6, Lines 14-48).  
In regard to claim 8, Mathis discloses a device, wherein an engagement element 46 is fastened to the guiding element 60, said engagement element being in engagement with the instrument 68 (See Figs. 10-12 and Col. 6, Lines 31-48).  
In regard to claim 11, Mathis discloses a device, wherein the engagement between the guiding element 60 and the instrument 68 is configured to be released in a non-destructive manner and wherein, after the engagement is released, the guiding element is configured to be brought into engagement in a non-destructive releasable manner with another instrument (See Figs. 9-12 and Col. 6, Lines 14-48).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 11 and 14 have been considered but are moot in view of the new grounds of reaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/1/22